The opinion of the Court was delivered, by
Lowrie, J.
The question here presented is, is it a bar to an action against the sureties of a collector of taxes, that, at the time of his appointment, he was in default as collector for the previous year ? The Court below decided this question in the negative, and this is right.
Certainly his appointment, under such circumstances, is pro*152hibited by law; but what is the purpose of the prohibition? Unquestionably it looks only to the public protection, and to securing punctuality and honesty in the settlement of collectors’ accounts. It is intended to be in addition to the security furnished by the bond; and it would be strange, if this abundant eaution should be construed into an abandonment of all security. It is a rule intended to direct officers in their duty to the state or a portion of it. If it be transgressed, there is a breach of duty; but duty to whom ? To the state surely, and not to any of its citizens; and county commissioners may some day have to pay for the breach of it. If this regulation had been established for the protection of sureties, then "the breach of duty would have been an injury to them that might possibly be remedied by sustaining this defence.
Judgment affirmed.